Oliver, Judge:
These appeals for reappraisement, having been marked “peremptory,” were marked “submitted” at the calendar call on February 14,1967.
The merchandise consists of footwear imported from Japan during 1963. It was apparently appraised on the basis of export value at amounts higher than the entered values.
From an examination of the papers, I can find nothing which overcomes the presumption of correctness attached to the appraiser’s action.
Accordingly I find that export value, as defined in section 402(b) or 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for valuation of this merchandise and that such statutory value is represented by the appraised values in each case.
Judgment will be rendered accordingly.